OPINION
MORRISON, Judge.
This is an appeal from an order of the 174th District Court denying appellant’s application for writ of habeas corpus and remanding appellant to the custody of the Sheriff.
By brief, appellant asks for a reduction of his bail on appeal from $7500 to $1000.
Appellant testified at the hearing, but he did not state that he had tried to make bail in the amount set.
*851In Ex Parte Vernon, Tex.Cr.App., 397 S.W.2d 224, we said:
“In absence of a showing that an effort has been made to furnish bail in amount fixed following the habeas corpus hearing, we must decline to entertain complaint that the $15,000.00 bond in each case is excessive.” See also Ex Parte Jones, Tex.Cr.App., 449 S.W.2d 59, and Roberts v. Texas, Tex.Cr.App., (1971) 467 S.W.2d 475.
The judgment is affirmed.